Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 08/05/2021.  Claims 1, 7-9, 11-12, 14, 27, 33-35, 37-38 are pending in this application and have been considered below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shiming Wu on 08/23/2021.

	The application has been amended as follows:
	In claims:
In Claim 1, replace the whole claim with the following:

1. A signal transmission method, comprising:
receiving, by a terminal device, beam indication information sent by a network device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and

wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams, and the method further comprises:
sending, by the terminal device, first indication information to the network device, the first indication information indicating K signals out of the N CSI-RSs, wherein 1≤K<N, and K being an integer.

In Claim 11, replace the whole claim with the following:

11. The method of claim 9, wherein the RRC signaling is further used to carry transmission resource configuration information corresponding to the N CSI-RSs, and receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the N CSI-RS resources from the network device comprises:
receiving, by the terminal device, according to the beam indication information and the transmission resource configuration information, the N CSI-RSs sent on the N CSI-RS resources from the network device.

In Claim 14, replace the whole claim with the following:

14. A signal transmission method, comprising:
sending, by a network device, beam indication information to a terminal device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and

wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device comprises:
sending, by the network device, the N CSI-RSs by using the at least two different beams; 
and the method further comprises:
receiving, by the network device, first indication information sent by the terminal device, the first indication information indicates K signals out of the N CSI-RSs, wherein 1≤K<N and K being an integer; and
determining, by the network device, a beam from the at least two beams for sending subsequent signals according to the first indication information.

In Claim 27, replace the whole claim with the following:

27. A terminal device for signal transmission, comprising: 
a memory and a processor, 
the memory storing one or more computer programs that, when executed by the processor, cause the processor to execute operations comprising:
receiving, by the terminal device, beam indication information sent by a network device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and
receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the CSI-RS resource from the network device;

sending, by the terminal device, first indication information to the network device, the first indication information indicating K signals out of the N CSI-RSs, 1≤K<N, and K being an integer.

In Claim 37, replace the whole claim with the following:

37. The terminal device of claim 35, wherein the RRC signaling is further used to carry transmission resource configuration information corresponding to the N signals, and the operations further comprise:
receiving, by the terminal device, according to the beam indication information and the transmission resource configuration information, the N CSI-RSs sent on the N CSI-RS resources from the network device.

Allowable Subject Matter
Claims 1, 7-9, 11-12, 14, 27, 33-35, 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 27 which recites the method and terminal device for signal transmission, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: receiving, by a terminal device, beam indication information sent by a network device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the N CSI-RS resources from the network device; wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams, and the method further comprises: sending, by the terminal device, first indication information to the network device, the first indication information indicating K signals out of the N CSI-RSs, wherein 1≤K<N, and K being an integer.
The prior art of record, also does not teach or suggest the method as recited in claim 14 comprising: sending, by a network device, beam indication information to a terminal device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device; wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device comprises: sending, by the network device, the N CSI-RSs by using the at least two different beams; and the method further comprises: receiving, by the network device, first indication information sent by the terminal device, the first indication information indicates K signals out of the N CSI-RSs, wherein 1≤K<N and K being an integer; and determining, by the network device, a beam from the at least two beams for sending subsequent signals according to the first indication information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631